REDMANN, Judge.
Plaintiff police patrolmen appeal from the rejection by the New Orleans Civil Service Commission of their demand for promotion to vacant field sergeant positions which the Department superintendent has declined to fill from a three-year-old eligibility list. Plaintiffs are the 23 highest-ranked remaining persons on the list (47 promotions having earlier occurred) ; there are 20 vacancies which have more recently occurred.
In all material respects we find this litigation identical in principle with Blake v. Giarrusso, 263 So.2d 392 (La.App., 1972) writ refused 262 La. 1154, 266 So.2d 442. There, rejecting a similar claim by lieutenants seeking captaincies, we held the superintendent has no mandatory duty to fill vacancies by promotion from an earlier-established list of eligibles. As also pointed out in Blake, under Const, art. 14 § 15 subd. (0) (1), “The decision of the [appropriate Civil Service] Commission [shall be] final on the facts * * * ” and not subject to appellate review.
The commission’s decision is affirmed.
Affirmed